n. Démocratique du Congo Premier feuillet
e

Ministère des Affaires Foncières

Direction des Titres Immobiliers FEVIOGS de : x: atingeo
Circonscription Éoncidrelde [ehdrauuie Ville de U— YXMAALAMAUA
eu y - Titres Immobiliers.- HOT ERP
ISANGI.- Commune de :  xxxxxaranxx
Territoire :. Yahurna,
Lotissement :  Yaholja VIL-
Usage  _ Agricole.

CONTRAT D'EMPHYTEOSE
N°4 #E/Téte. 1/444-DÙ 20 | 09 /2m6.7
TERME DU BAIL DE VINGT-CINQ (25) ANS

> La Société PLANTATIONS ET HUILERIÉS DU CONGO S.A, dont la personnalité civile a été
A reconnue par Décret N° 133/2002 du trente octobre deux mil deux (J.0. numéro 21 du 1
_ novembre 2002, page 34) et immatriculée au numéro CD/KIN/RCCM/14-B-5579,
Identification Nationale A01148Y, ayant son siège social au numéro 1963 de l’Avenue Des
F Poids Lourds dans la Commune de la Gombe à Kinshasa, représentée par Son Directeur

(Général, Monsieur Zephyrin LUYINDULA NUANISA,
“après dénommé "L'EMPHYTEOTE", de seconde part,

IL A ETE CONVENU CE QUI SUIT :

rticle 1 “La République concède au soussigné de seconde part, qui accepte un droit
1x) d'éemphytéose sur une parcelle de terre destinée à, Sage agricole, élevage, d'une

‘ <d ë .* +” 7 . 0
Does Ne Térritoire de Yahuma:- RUES LAS — À 6.
… située dans la Commune de 4 hi: portant le numéro

4 LS du plan cadastral et dont les limites sent représentées sous un liseré vert au
croquis dressé à l'échelle de 1 à". ème.

RCPÉSLRRE

Article? Le présent contrat est conclu pour un terme de 25 ans prénant cours le 40/09 /201.
\\ _ à l'expiration duquel il sera renouvelé pour une durée égale pour autant que le

contractuelles et réglementaires de l'emphytéose ; n

6 fa redevance annuelle fixée conformément au tarif en vigueur et aux conditions

» suivantes: «
SET ,

12

AnAs4an

RE RE mn Ta te Ve

a eo

F Prix de réfé
rence du terrain «à
Redevance annuelle REPEMTONEUNIE LEE «x°

ocre
1 année 20 % soit 5 FC17.019,00
2ème A : vrs PTTEM
année 30 % soit :_pc2s
pare ; | 1128607777:
j 6e 40 % soit : rc3403800.
me
, année 45 % soit :__FC38292,75
bmée À
année 50 % soit : FC42547,50

Cette redevance et ta
Dr janvier de li ca Mr sont payables annuellement et par anticipation le
nnée chez le Comptable des Titres Immobiliers deTsSHOPD {

Article 3 : L'Emphyté R

ARAINNER En tenu d'occuper le terrain concédé dans les six mois et d'en
:7 CRNSE ise en valeur dans les dix-huit mois de la conclusion du présent
ki ontrat. l'Occupant est Lenu d fn
77: | HORAEE RP e poursuivre de façon ininterrompue et de maintenir
A ù ur conformément à la destination du terrain.

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au moins de leur surface par des cultures

alimentaires, maraîchères ou fourragères.

e leur surface par les
t au moins 100 plantes
érés comme des
en

b) Les terres couvertes sur six dixièmes au moins d
plantations d'arbres fruitiers ou des palmiers, comprenan
à l'Hectare, les bananiers et les papayers devant être consid
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas

ligne de compte lors du dénombrement des arbres fruitiers.

rtes sur dix dixièmes au moins de leur surface par des
de boisement à raison d'au moins 100 arbres l'Hectare, et
$ ts de forêts et d'au moins 1.000 arbres par Hectare de

À \\ …boisement en terrain découvert.

Mono) estierres :couve
…. plantations d'arbres
VERRE RT AT.

” … pour les enrichissemen

| LÀ Sd
* + à! À T+ | 1 7 ser , LE
RE) Pour les autres arbres et arbustes, la densité minimum Sera déterminée de

EU commun accord avec l'Occupant et le Service de l'Agronomie.

SAGE TIEU

+4 à a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une
| nn amélioration à effet permanent et approprié à l'élevage 3 caractère intensif ;
nicest-ardire drainés ou irrigués si nécessaire et protégés contre l'érosion Sur
| lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
A \ inir um sera fixé par le Service Vétérinaire en tenant compte des espèces, des
\ … possibilités du sol et des conditions climatologiques.

AN es au moins de leur

Mi 0 |
Le Le. | , , ‘ . ° ANSE
b) Les terres sur lesquelles il aura été fait Sur S1X dixièr
MERE face par des constructions et installations nécessaires à l'entreprise et
notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,

bris, étables, dipping-tancks destinés au bétail, garage pour les véhicules,

à gasins de stockage.
uée suivant les règles de la
Troisième et dernier feuillet

d) Les cultures
sur le sol en déclivité £
ivité seront établi Ê
niveau et ies paralléleme
toutes les mesures contre érosion seront prises dr

e) La mise en val
e PL
Le ERA ur des terres ayant une inclinaison de 20 % est interdite de
isement dans un rayon de 75 m de source

f) Les condition mi

| s de mise en valeur sti
stipulées ci-dessus jou sparém
simultanément pour toute surface. joueront séparément où

os : L'E £ ,
je IE ss Fes la faculté de se libérer des charges de son droit par le
A Se ne fonds aux conditions et selon les modalités prescrites par les
exécution de la Loi n° 73-021 du 20 juillet 1973 et de ses Mesures

d'exécution.

 :
le : FL ne peut changer la destination du terrain concédé sans
autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit.

l'Emphytéote de faire toute diligence auprès des Autorités
enir en temps utile, l'autorisation de bâtir et la

se en vertu de la législation SUT l'Urbanisme et SUT les

Il appartiendra à
compétentes en vue d'obt
permission des travaux requi
Circonscriptions Urbaines.

as des dispositions reprise ci-dessus, le présent

Pour tout ce qui ne résulte P :
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 pogtant
régime général des biens, régime foncier et immobilier et régime des sûretés,

spécialement en Ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que SES
mesures d'exécution.

> 8 : (Clause spéciale)
rs

> 9 : L'inexécution ou la violation d'u
résiliation de plein dr

e 10 : Pour tout ce qui concerne l'E

x A ML'EMPHYTEOT E" dans les burea
tes + ÿ |

ne des conditions reprises ci-dessus entraînera la

oit du droit concédé.
scUti ; les parties dédl t
HÉCUUON du présent contrat, 45 parties GS RU
UE" dans les bureaux : + toi RS
Territoire de Yanuma.-

FJSaCE)

ux de la Commune de
Cent Nonante Neuf.- | (

Section Rurale Six

{[sangi.-

; Per double : Tru on à.

1 21 y 151
11 LR A3 ,
SOCIEr :P CSA

er
<

es

i des ance et taxes rémunératoir
our un montant total de £c-2.99L.5, 000 RS

: L-

Le? £
74

Poe rpg 0 208 —

l

+

:
a

LE
e et

e À
_

0

se

#
7

CSI S 5

EM

AT :

+”

PL

Æ

(dis

re

«“

